DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramowitz (US 2019/0191835).
Regarding claim 1, Abramowitz teaches an equipment bag (equipment bag 10, Fig 1-7) comprising: a shell comprising a plurality of interior surfaces defining an interior volume defined by a first height (bag 10 and housing 12 having side compartment 80 as seen in Fig 6 similar to that of compartment 25 in Fig 1 having a first height measured top to bottom, Fig 6; “compartment 80 (i.e., the compartment 25 shown in FIG. 1), with the housing 12" para [0023)), a first width (compartment 80 having width measured left to right, Fig 6), and a first length (compartment 80 having a length measured front to back, Fig 6), wherein the shell comprises one or more lengthwise portions forming a circumferential enclosure along the first length of the shell and two end portions positioned at opposite ends of the one or more lengthwise portions enclosing the interior volume about the first height and the first width of the shell (compartment 80 having lengthwise portions as side walls as panel 100 and opposite left panel forming a circumferential enclosure having two end portions such as back wall and front wall positioned at opposite ends of the lengthwise portions, Fig 6); 
a selectively removable heating element ("heating pad 82 configured such that the compartment 80 can receive and hold the heating pad 82" para [0023], see Fig 6), wherein the selectively removable heating element includes one or more heating panels defined by a second length and a second width ("the heating pad 82 has two side sections 130, 132 and a middle section 134." para {0029}; see Fig 6-7; panels having length as seen from top to bottom of Fig 7 and width across middle portion 34), the second length corresponding to dimensions of a perimeter of the interior volume defined by the first width and the first height and the second width corresponding to the first length of the interior volume (when heating pad 82 is inserted into compartment 80, length of heating pad corresponds to width and height of interior volume of compartment 80 and second width of center panel 134 corresponds to bottom length of compartment 80, Fig 6- 7); and
one or more fasteners positioned at one or more locations on the plurality of interior surfaces of the shell such that the selectively removable heating element is selectively attached to the plurality of interior surfaces of the shell (fasteners 94 on interior panel of compartment 80, Fig 6; "The heating pad 82 may be configured to be removably attached to the housing g 12, e.g., to panels defining the compartment 80. Here, for example, the right-side pouch 84 includes a fastener 90 and the left-side pouch 85 includes a fastener 92 on respective outside surfaces. The fastener 92 is configured to removably and repeatedly attach to a mating fastener 94 on the panel 96 of the housing 12. For example, the fasteners 92, 94 may be respective portions of a hook-and-loop fastening system. A fastener 98 (FIG. 6) may also be provided on a panel 100 of the housing 12 for removably and repeatedly attaching to the fastener 90” para [0023]; see Fig 6).
Regarding claim 3, Abramowitz teaches the equipment bag of claim 1, and further teaches wherein when the selectively removable heating element is installed within the interior volume of the shell (heating pad 82 within compartment 80 of shell 12 of bag 10, Fig 6) and the selectively removable heating element is activated (upon plugging in heating pad 82 via plugs 118 or plug 124, Fig 6), the interior volume of the shell is heated by the selectively removable heating element about the perimeter of the interior volume (compartment 80 heated by transducer 114, Fig 6-7; "heating items such as clothing or other equipment, e.g., winter-sport equipment" para [0018)}).
Regarding claim 4, Abramowitz teaches the equipment bag of claim 1, and further teaches comprising a liner, wherein the selectively removable heating element is contained within the liner and the liner includes one or more mating fasteners corresponding to the one or more fasteners positioned at the one or more locations on the plurality of interior surfaces of the shell (pouch 133 surrounding heating pad 82 containing fasteners corresponding to fasteners on interior surface of compartment 80, Fig 6-7; "The heating pad 62 may be configured to be removably attached to the housing 12, e.g., to panels defining the compartment 80. Here, for example, the right-side pouch 84 includes a fastener 90 and the left-side pouch 85 includes a fastener 92 on respective outside surfaces. The fastener 92 is configured to removably and repeatedly attach to a mating fastener 94 on the panel 96 of the housing 12. For example, the fasteners 92, 94 may be respective portions of a hook-and-loop fastening system. A fastener 98 (FIG. 6) may also be provided on a panel 100 of the housing 12 for removably and repeatedly attaching to the fastener 90" para [0023]; see Fig 6).
Regarding claim 5, Abramowitz teaches the equipment bag of claim 1, and further teaches comprising a controller comprising circuitry configured to control a temperature output of the selectively removable heating element (plugs such as 418 connected to cord 116 or plug 124 connected to power selector 122 and cord 120 for controlling on or off of temperature of heating element, Fig 7).
Regarding claim 6, Abramowitz teaches the equipment bag of claim 5, and further teaches wherein the controller comprises a multi-position switch, where at least one position causes the selectively removable heating element to generate heat a first level and at least one other position causes the selectively removable heating element to not generate heat ("the power selector 122 may allow a user to select from multiple heat settings, e.g., low, medium, high, and off, of the power selector 122 that regulates an amount of electricity provided to the transducer 114. The power selector 122 (e.g., a switch) may be selectively actuated, e.g., by a user, to select a desired setting of multiple heat settings in order to control an amount of heat produced, e.g., to provide a desired heat level (e.g., low, medium, or high) by the heating pad 82." para [0028}). 
Regarding claim 7, Abramowitz teaches the equipment bag of claim 5, and further teaches wherein the controller comprises a timer, wherein the timer causes the selectively removable heating element to generate heat for a predetermine amount of time based on the timer (“Also or alternatively, the heating pad 82 may be configured to automatically turn off the heating pad 82 (e.g., stop power flow to the transducer 114) in response to a high-temperature threshold being reached or exceeded, or a heating time threshold being reached or exceeded” para [0028)).
Regarding claim 8, Abramowitz teaches the equipment bag of claim 5, further comprising one or more sensors communicatively coupled to the controller, wherein the circuitry of the controller is configured to regulate the heat generated by the selectively removable heating element in response to one or more sensor signals received by the controller from the one or more sensors (136, Fig 7; " The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F” para [0028)). 
Regarding claim 10, Abramowitz teaches the equipment bag of claim 8, and further teaches wherein: the one or more sensors include a temperature sensor ("The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 174 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)}), the circuitry of the controller is configured to activate the selectively  removable heating element to generate heat when the temperature sensor indicates a temperature within the interior volume is less than a predetermined temperature value (upon choosing desired heat
level, if the bag is currently below that desired heat level, the controller will activate to power on the heater until desired temperature is reached; power selector 122 attached to heating pad 82 for powering and raising temperature of heating pad 82, Fig 6-7; “the power selector 122 may allow a user to select from multiple heat settings, e.g., low, medium, high, and off, of the power selector 122 that
regulates an amount of electricity provided to the transducer 114. The power selector 122 (e.g., a switch) may be selectively actuated, e.g., by a user, to select a desired setting of multiple heat settings in order to control an amount of heat produced, e.g., to provide a desired heat level (e.g., low, medium, or high) by the heating pad 82." para [0028}), and the circuitry of the controller is configured to deactivate the selectively removable heating element from generating heat when the temperature sensor indicates the temperature within the interior volume is equal to or greater than a predetermined temperature value ("The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)).
Regarding claim 11, Abramowitz teaches the equipment bag of claim 1, and further teaches comprising a power adapter electrically coupled to the selectively removable heating element, wherein the power adapter is at least one of an alternating current power adapter or a cigarette lighter adapter ("the transducer 114 may be coupled through a cord 116 to an adapter 118 configured to fit into an automobile power socket that provides 12V power" para [0027]; see Fig 7). 
Regarding claim 12, Abramowitz teaches the equipment bag of claim 1, and further teaches comprising a battery electrically coupled to the selectively removable heating element for powering the selectively removable heating element ("The transducer 114 may also or alternatively be connected to a cable that connects to a battery" para [0027)). 
Regarding claim 13, Abramowitz teaches the equipment bag of claim 1, and further teaches wherein the one or more fasteners include at least one of a hook and loop type fastener, a snap fastener, a magnetic type fastener, a zipper type fastener, or a Velcro type fastener ("For example, the fasteners 92, 94 may be respective portions of a hook-and-loop fastening system" para [0023].
Regarding claim 14, Abramowitz teaches a system (equipment bag 10, Fig 1-7) comprising: a controller comprising circuitry configured to control a selectively removable heating element (plugs such as 118 connected to cord 116 or plug 124 connected to power selector 122 and cord 120 for controlling on or off of temperature of heating element, Fig 7); 
one or more sensors communicatively coupled to the controller (136, Fig 7; "The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028]); 
a shell comprising a plurality of interior surfaces defining an interior volume defined by a first height (bag 10 and housing 12 having side compartment 80 as seen in Fig 6 similar to that of compartment 25 in Fig 7 having a first height measured top to bottom, Fig 6; "compartment 80 (i.e., the compartment 25 shown in FIG. 1), with the housing 12" para [0023)), a first width (compartment 80 having width measured left to right, Fig 6), and a first length (compartment 80 having a length measured front to back, Fig 6), wherein the shell comprises one or more lengthwise portions forming a circumferential enclosure along the first length of the shell and two end portions positioned at opposite ends of the one or more lengthwise portions enclosing the interior volume about the first height and the first width of the shell (compartment 80 having lengthwise portions as side walls as panel 100 and opposite left panel forming a circumferential enclosure having two end portions such as back wail and front wall positioned at opposite ends of the lengthwise portions, Fig 6); 
a selectively removable heating element ("heating pad 82 configured such that the compartment 80 can receive and hold the heating pad 82" para [0023], see Fig 6), wherein the selectively removable heating element includes one or more heating panels defined by a second length and a second width ("the heating pad 82 has two side sections 130, 132 and a middle section 134." para [0029]; see Fig 6-7; panels having a length as seen from top to bottom of Fig 7 and width across middle portion 34), the second length corresponding to dimensions of a perimeter of the interior volume defined by the first width and the first height and the second width corresponding to the first length of the interior volume (when heating pad 82 is inserted into compartment 80, length of heating pad corresponds to width and height of interior volume of compartment 80 and second width of center panel 134 corresponds to bottom length of compartment 80, Fig 6-7); and 
one or more fasteners, positioned at one or more locations on the plurality of interior surfaces of the shell such that the selectively removable heating element is selectively attached to the plurality of interior surfaces of the shell ("The heating pad 82 may be configured to be removably attached to the housing 12, e.g., to panels defining the compartment 80. Here, for example, the right-side pouch 84 includes a fastener 90 and the left-side pouch 85 includes a fastener 92 on respective outside surfaces. The fastener 92 is configured to removably and repeatedly attach to a mating fastener 94 on the panel 96 of the housing 12. For example, the fasteners 92, 94 may be respective portions of a hook-and-loop fastening system. A fastener 98 (FIG. 6) may also be provided on a panel 100 of the housing 12 for removably and repeatedly attaching to the fastener 90" para [0023]; see Fig 6). 
Regarding claim 15, Abramowitz teaches the system of claim 14, and further teaches wherein the controller comprises a timer, wherein the timer causes the selectively removable heating element to generate heat for a predetermine amount of time based on the timer ("Also or alternatively, the heating pad 82 may be configured to automatically turn off the heating pad 82 (e.g., stop power flow to the transducer 1414) in response to a high-temperature threshold being reached or exceeded, or a heating time threshold being reached or exceeded" para [0028)).
Regarding claim 16, Abramowitz teaches the system of claim 14, and further teaches wherein the circuitry of the controller is configured to regulate the heat generated by the selectively removable heating element in response to one or more sensor signals received by the controller from the one or more sensors (sensor sends signal when temperature has risen to power circuitry to power off, Fig 6-7; "The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high- temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)). 
Regarding claim 18, Abramowitz teaches the system of claim 46, and further teaches wherein: the one or more sensors include a temperature sensor ("The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F." para [0028}), the circuitry of the controller is configured to activate the selectively removable heating element to generate heat when the temperature sensor indicates a temperature within the interior volume is less than a predetermined temperature value (upon choosing desired heat level, if the bag is currently below that desired heat level, the controller will activate to power on the heater until desired temperature is reached; power selector 122 attached to heating pad 82 for powering and raising temperature of heating pad 82, Fig 6-7; "the power selector 122 may allow a user to select from multiple heat settings, e.g., low, medium, high, and off, of the power selector 122 that regulates an amount of electricity provided to the transducer 114. The power selector 122 (e.g., a switch) may be selectively actuated, e.g., by a user, to select a desired setting of multiple heat settings in order to control an amount of heat produced, e.g., to provide a desired heat level (e.g., low, medium, or high) by the heating pad 82." para [0028}), and the circuitry of the controller is configured to deactivate the selectively removable heating element from generating heat when the temperature sensor indicates the temperature within the interior volume is equal to or greater than a predetermined temperature value ("The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)). 
Regarding claim 19, Abramowitz teaches the system of claim 14, and further teaches comprising a power adapter electrically coupled to the controller and the selectively removable heating element, wherein the power adapter is at least one of an alternating current power adapter or a cigarette lighter adapter (“the transducer 114 may be coupled through a cord 116 to an adapter 118 configured to fit into an automobile power socket that provides 12V power" para [0027]; see Fig 7). 
Regarding claim 20, Abramowitz teaches a method of drying gear stored within an equipment bag ("transporting and heating items such as clothing or other equipment, e.g., winter-sport equipment" para [0018]; bag 10, Fig 1-7), the method comprising: installing a selectively removable heating element within an interior volume of a shell of the equipment bag (heating element 82 within interior volume 80 of shell housing 12 of bag 10, Fig 1, 6; "compartment 80 (i.e., the compartment 25 shown in FIG. 1), with the housing 42" para [0023]; "heating pad 82 configured such that the compartment 80 can receive and hold the heating pad 82" para [0023]), wherein the shell includes a plurality of interior surfaces defining the interior volume defined by a first height (bag 10 and housing 12 having side compartment 80 as seen in Fig 6 similar to that of compartment 25 in Fig 1 having a first height measured top to bottom, Fig 6; “compartment 80 (i.e., the compartment 25 shown in FIG. 1), with the housing 12" para [0023]), a first width (compartment 80 having width measured left to right, Fig 6), and a first length (compartment 80 having a length measured front to back, Fig 6), wherein the shell comprises one or more lengthwise portions forming a circumferential enclosure along the first length of the shell and two end portions positioned at opposite ends of the one or more lengthwise portions enclosing the interior volume about the first height and the first width of the shell (compartment 80 having lengthwise portions as side walls as panel 100 and opposite left panel forming a circumferential enclosure having two end portions such as back wall and front wall positioned at opposite ends of the lengthwise portions, Fig 6); 
and activating the selectively removable heating element to generate heat (plugging in panel 82 via plug 118 or plug 124 to power the transducers 114 within heating pad 82, Fig 7; "The heating element is configured to receive power from a wall outlet or an automobile power socket and to radiate heat within the compartment." para [0004]; see also para [0027]), wherein the selectively removable heating element includes one or more heating panels defined by a second length and a second width ("the heating pad 82 has two side sections 430, 132 and a middle section 134." para [0029]; see Fig 6-7; panels having length as seen from top to bottom of Fig 7 and width across middle portion 34), the second length corresponding to dimensions of a perimeter of the interior volume defined by the first width and the first height and the second width corresponding to the first length of the interior volume (when heating pad 82 is inserted into compartment 80, length of heating pad corresponds to width and height of interior volume of compartment 80 and second width of center panel 134 corresponds to bottom length of compartment 80, Fig 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz.
Regarding claim 2, Abramowitz teaches the equipment bag of claim 1, and further teaches wherein the heating element comprises heating panels corresponding to the side panels ("the heating pad 82 has two side sections 130, 132 and a middle section 134.” para (0029]) but is silent as to wherein the selectively removable heating element further comprises one or more additional heating panels with dimensions corresponding to the two end portions of the shell. However, duplication of parts is well known in the art and accordingly, it would have been obvious to a person having ordinary skill in the art to have added heating panels to the front and back of the compartment to ensure heat is applied to all sides of the items within the compartment. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz in view of Offutt et al. (US 2018/0154028).
Regarding claim 9, Abramowitz teaches the equipment bag of claim 8, and further teaches the sensor (136, Fig 6-7) but is silent regarding whether the one or more sensors includes a humidity sensor. However, Offutt teaches a similar sports equipment bag (bag 102, Fig 3B) further comprising a humidity sensor and control ("The one or more sensor(s) 420...the bag may comprise a moisture meter to detect a level of moisture (e.g., humidity) in the bag or part of the bag" para [0042]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have added a humidity sensor in addition to the temperature sensor to aid in monitoring the items within the shell. Furthermore, as modified, Abramowitz teaches the circuitry of the controller is configured to activate the selectively removable heating element to generate heat when the humidity sensor indicates a humidity within the interior volume is equal to or greater than a predetermined humidity value (modified to control humidity in same control as temperature, Fig 6-7; power selector 122 attached to heating pad 82 for powering and power plugs raising temperature of heating pad 82, Fig 6-7; "the power selector 122 may allow a user to select from multiple heat settings, e.g., low, medium, high, and off, of the power selector 122 that regulates an amount of electricity provided to the transducer 114. The power selector 122 (e.g., a switch) may be selectively actuated, e.g., by a user, to select a desired setting of multiple heat settings in order to control an amount of heat produced, e.g., to provide a desired heat level (e.g., low, medium, or high) by the heating pad 82." para [0028]; upon choosing desired heat level, if the bag is currently below that desired heat level, the controller will activate to power on the heater until desired temperature is reached; power selector 122 attached to heating pad 82 for powering and raising temperature of heating pad 82, Fig 6-7), and the circuitry of the controller is configured to deactivate the selectively removable heating element from generating heat when the humidity sensor indicates the humidity within the interior volume is less than a predetermined humidity value (modified to control humidity in same control as temperature, Fig 6-7; "The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 436 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)]).
Regarding claim 17, Abramowitz teaches the system of claim 16, and further teaches the sensor (136, Fig 6-7) but is silent s to wherein the one or more sensors include a humidity sensor, However, Offutt teaches a similar sports equipment bag (bag 102, Fig 3B) further comprising a humidity sensor and control ("The one or more sensor(s) 420...the bag may comprise a moisture meter to detect a level of moisture (e.g., humidity) in the bag or part of the bag" para [0042]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have added a humidity sensor in addition to the temperature sensor to aid in monitoring the items within the shell. Furthermore, as modified, Abramowitz teaches the circuitry of the controller is configured to activate the selectively removable heating element to generate heat when the humidity sensor indicates a humidity within the interior volume is equal to or greater than a predetermined humidity value (modified to control humidity in same control as temperature, Fig 6-7; power selector 122 attached to heating pad 82 for powering and power plugs raising temperature of heating pad 82, Fig 6-7; "the power selector 122 may allow a user to select from multiple heat settings, e.g., low, medium, high, and off, of the power selector 122 that regulates an amount of electricity provided to the transducer 114. The power selector 122 (e.g., a switch) may be selectively actuated, e.g., by a user, to select a desired setting of multiple heat settings in order to control an amount of heat produced, e.g., to provide a desired heat level (e.g., low, medium, or high) by the heating pad 82.” para [0028]; upon choosing desired heat level, if the bag is currently below that desired heat level, the controller will activate to power on the heater until desired temperature is reached; power selector 122 attached to heating pad 82 for powering and raising temperature of heating pad 82, Fig 6-7), and the circuitry of the controller is configured to deactivate the selectively removable heating element from generating heat when the humidity sensor indicates the humidity within the interior volume is less than a predetermined humidity value (modified to control humidity in same control as temperature, Fig 6-7; "The heating pad 82 may include a power regulator 136 that is configured to automatically turn off the heating pad 82 in response to a high-temperature threshold being reached or exceeded. For example, with the power regulator 136 may comprise a thermostat disposed inside the pouch 113 as shown, the power regulator 136 may be configured to turn off the transducer 114 if a temperature sensed by the thermostat reaches 140 degrees F" para [0028)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COREY N SKURDAL/               Primary Examiner, Art Unit 3734